 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   SALADIN RUSHDAN aka                   1:16-cv-00988-NONE-GSA-PC
     ROBERT STANLEY WOODS,
12                                         ORDER DENYING PLAINTIFF’S MOTION
                  Plaintiff,               FOR APPOINTMENT OF MAGISTRATE
13                                         JUDGE AS MOOT
           vs.
14                                         (ECF No. 60.)
     D. DAVEY, et al.,
15
                 Defendants.
16

17          On March 12, 2020, Plaintiff Saladin Rushdan, aka Robert Stanley Woods, filed a motion
18   for appointment of a Magistrate Judge under Local Rule 302(c) to adjudicate the matter of default
19   in this case. Plaintiff’s motion is moot because Magistrate Judge Gary S. Austin is already
20   assigned to this case and is adjudicating Plaintiff’s request for entry of default and motion for
21   default judgment.
22          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for appointment of a
23   Magistrate Judge is DENIED as moot.
24

25
     IT IS SO ORDERED.

26      Dated:     March 27, 2020                             /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
27

28
